


EXHIBIT 10.3
EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (this “Agreement”), dated as of March 25, 2015, is by
and among YRC Worldwide Inc. (the “Company”) and each entity or account listed
on Appendix A hereto (a “Holder” and, solely for ease of reference,
collectively, the “Holders”). The Company and the Holders are sometimes referred
to herein collectively as the “Parties” and each of them, individually, as a
“Party.”
W h e r e a s:
A.    Each Holder owns 10% Series B Convertible Senior Secured Notes due 2015 of
the Company, in the aggregate principal amount(s) listed on Appendix A (the
“Series B Notes”).
B.    Each Holder, on the one hand, and the Company, on the other hand, wish to
exchange the Series B Notes held by such Holder plus accrued and unpaid interest
through March 31, 2015 (the “Series B Notes Total”) for such number of shares
(the “Shares”) of the Company’s common stock, par value $0.01 per share (“Common
Stock”), listed opposite such Holder’s name on Appendix A hereto under the
heading “Common Stock.”
C.    This Agreement sets forth the agreement between the Company and each
Holder regarding the terms upon which the Company and the Holders will exchange
the Series B Notes Total for the Shares. Notwithstanding any collective
reference to Holders, each Holder is acting separately in the exercise of its
rights hereunder and all of its commitments and liabilities are undertaken on a
several and not joint and several basis.
NOW, THEREFORE, in connection with this exchange, the Company and each Holder
hereby agree as follows:
1.EXCHANGE; CLOSING


(a)Subject to satisfaction (or waiver) of the conditions set forth in Sections 4
and 5, on the Closing Date (as defined below):




(i)each Holder shall surrender, transfer and deliver to the Company through the
Deposit/Withdrawal at Custodian procedures of The Depository Trust Company
(“DTC”), all right, title and interest in and to its Series B Notes, and all
claims in respect of or arising or having arisen as a result of such Holder’s
status as a holder of Series B Notes; and


(ii)the Company shall deliver or cause to be delivered to such Holder (or its
custodian or prime broker, as directed) at the offices of the then-acting
registrar and transfer agent of the Common Stock or, if there is no then-acting
registrar and transfer agent of the Common Stock, at the principal executive
offices of the Company, the number of Shares deliverable upon the Closing Date,
registered in the name of the relevant Holder (or its designee, as directed). To
the extent the Common Stock is settled through the facilities of DTC, the
Company will upon the written instruction of a Holder, use its commercially
reasonable efforts to deliver the Shares deliverable to such Holder, through the
facilities of DTC, to the account of the participant of DTC designated by such
Holder.






--------------------------------------------------------------------------------




(b)For purposes of this Agreement, the term “Closing Date” shall mean the second
(2nd) business day after the Holders have confirmed that all of the conditions
set forth in Section 5, and the Company has confirmed that all of the conditions
set forth in Section 4, have been satisfied (or waived, as provided herein), or
on such other date or at such other time and place as is mutually agreed to by
the Company and each Holder, but in no event later than March 31, 2015.


2.REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDERS. Each Holder, solely
on behalf of itself, hereby represents and warrants to the Company and agrees
with the Company as follows:


(a)Title. Such Holder is the legal and beneficial owner of the Series B Notes
listed opposite its name on Appendix A hereto under the heading “Series B
Notes.” Upon delivery to the Company of such Series B Notes, and upon such
Holder’s receipt of its Shares, in each case, pursuant to this Agreement, good
and valid title to such Series B Notes will pass to the Company, free and clear
of any liens free and clear of any liens, claims, encumbrances, security
interests, options, charges and restrictions of any kind (collectively,
“Liens”). Such Series B Notes constitute all of the Company’s Series B Notes
beneficially owned by such Holder.


(b)Organization and Qualification. Such Holder is or has been duly organized or
registered and is validly existing and in good standing under the laws of the
jurisdiction in which it was formed, and has the requisite corporate, limited
liability company, or partnership, as applicable, power and authority to own its
properties and to carry on its business as now being conducted.


(c)No Public Sale or Distribution. Such Holder is acquiring the Shares for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act, and such Holder does not have a present
arrangement or agreement to effect any distribution of the Shares to or through
any person or entity; provided, however, that by making the representations
herein, such Holder does not agree, or make any representation or warranty, to
hold any of the Shares for any minimum period of time or other specific term and
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to a registration statement filed pursuant to or an exemption under the
Securities Act of 1933, as amended (the “Securities Act”).


(d)Accredited Investor; Affiliate Status. Such Holder is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (“Regulation
D”) as promulgated by the Securities and Exchange Commission (the “SEC”) under
the Securities Act. Neither the Holder nor any of its Affiliates (as that term
is defined in Rule 144(a)(1) as promulgated under the Securities Act (“Rule
144”)) is as of the date this Agreement, and has not been during the preceding
three months, an officer, director, or more than 10% shareholder of the Company
or in any other way an Affiliate of the Company (as that term is defined in Rule
144).


(e)Reliance on Exemptions. Such Holder understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of such Holder to acquire
the Shares.


(f)Information. Such Holder acknowledges that neither the Company nor any person
representing the Company has made any representation to it with respect to the
Company or the exchange




--------------------------------------------------------------------------------




of the Series B Notes for the Shares, other than the representations and
warranties of the Company contained in Section 3 hereof. Such Holder and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and its Subsidiaries (as
defined below) and materials relating to the offer and sale of the Shares
hereunder which have been requested by such Holder. Such Holder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by such Holder or its advisors, if any, or its representatives, shall
modify, amend or affect such Holder’s right to rely on the Company’s
representations and warranties contained herein. Such Holder understands that
its investment in the Shares hereunder involves a high degree of risk and that
it is able to afford a complete loss of such investment and confirms that it has
independently evaluated the merits of its decision to acquire the Shares
hereunder. Such Holder understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company or its Subsidiaries to the
Holder in connection with the acquisition of the Shares hereunder constitutes
legal, tax or investment advice. Such Holder has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares hereunder. As of the date
hereof, such Holder is not aware of any conditions or circumstances that would
cause any of the Company’s representations in Section 3 hereof not to be true
and correct in all material respects.


(g)No Governmental Review. Such Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.


(h)Transfer or Resale of the Shares. Such Holder understands that the Shares
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless subsequently registered thereunder or in compliance with an exemption
from registration under the Securities Act or the rules and regulations of the
SEC thereunder.


(i)Authorization; Enforcement; Validity. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Holder and
constitutes a legal, valid and binding obligation of such Holder, enforceable
against such Holder in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.


(j)No Conflicts. The execution, delivery and performance by such Holder of this
Agreement and the consummation by such Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Holder to perform its obligations hereunder.


(k)Consents. The Holder is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof.




--------------------------------------------------------------------------------






(l)Residency. Such Holder is a resident of the jurisdiction listed opposite such
Holder’s name on Appendix A hereto under the heading “Address.”


(m)Accuracy of Representations. Such Holder acknowledges that the Company is
relying upon the truth and accuracy of the foregoing representations, warranties
and agreements.


3.REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY.
The Company hereby represents and warrants to each Holder and agrees as follows:
(a)Organization and Qualification. Each of the Company and its “Subsidiaries”
(which, for purposes of this Agreement, shall mean any entity in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest such that such entity is consolidated with the Company’s
results of operations for accounting purposes) are corporations or other legal
entities duly organized and validly existing in good standing under the laws of
the jurisdiction in which they are incorporated or formed, and have the
requisite corporate or other organizational power and authorization to own their
properties and to carry on their business as now being conducted, except to the
extent that such Subsidiary’s failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect. Each of the Company
and its Subsidiaries is duly qualified as a foreign entity to do business and is
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect. As used in
this Agreement, “Material Adverse Effect” means any material adverse change or
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, taken as a whole or on the transactions contemplated by this
Agreement or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement.


(b)Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Shares in accordance with the terms hereof and
thereof. The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including,
without limitation, the issuance of the Shares have been duly authorized by the
Company’s board of directors (“Board”), and no further consent or authorization
is required by the Company, its Board or its stockholders. This Agreement has
been duly executed and delivered by the Company, and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.


(c)No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares) does not and
will not (i) result in a violation of the Company’s certificate of incorporation
or bylaws, (ii) result in a violation of any certificate of incorporation,
certificate of formation, certificate of designation, bylaw or other constituent
document of any of the Company’s Subsidiaries, (iii) conflict with, or
constitute a default (or an event which with notice or lapse of time, or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iv)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities




--------------------------------------------------------------------------------




laws and regulations and the rules and regulations of The NASDAQ Stock Market
(the “Principal Market”)) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of clauses (iii) and (iv) above, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(d)Consents. The Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof, other than
(i) filings required by applicable state securities laws, (ii) the filing of any
requisite notices and/or application(s) to the Principal Market for the issuance
and sale of the Common Stock and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(iii) those that have been made or obtained prior to the date of this Agreement,
(iv) filings required under the Securities Act or the Securities Exchange Act of
1934, as amended (the “Exchange Act”). All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected or will be obtained or
effected on or prior to, and will be in full force and effect on, the Closing
Date. The issuance by the Company of the Shares shall not have the effect of
delisting or suspending the Common Stock from the Principal Market.


(e)Issuance of Shares. The issuance of the Shares has been duly authorized and,
upon issuance in accordance with the terms of this Agreement, the Shares will be
validly issued, fully paid and nonassessable and free from all Liens with
respect to the issue thereof, with the holders of the Common Stock being
entitled to all rights accorded to a holder of Common Stock.


(f)No Placement Agents and Financial Advisors. The Company has not engaged any
placement agent or financial advisor in connection with the sale of the Shares.
No person is or will be entitled to a broker’s, finder’s, investment banker’s,
financial advisor’s or similar fee from the Company, or any of its Subsidiaries
or controlled Affiliates in connection with this Agreement or any of the
transactions contemplated hereby. “Affiliate” shall mean, with respect to a
person, any other person that, directly or indirectly, Controls, is Controlled
by or is under common Control with such person. The term “Affiliated” has the
meaning correlative to the foregoing. “Control,” “Controlled,” or “under common
Control with” with respect to any person, means having the ability to direct the
management and affairs of such person, whether through the ownership of voting
securities or otherwise, and such ability shall be deemed to exist when a person
holds a majority of the outstanding voting securities of such person.


(g)Certain Securities Law Matters. Assuming the truth and accuracy of, and such
Holder’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Holder set forth herein in Section
2(c) through (e): (i) the Shares may be issued to the Holder pursuant to this
Agreement without registration under the Securities Act pursuant to the
exemption from registration provided by Section 3(a)(9) thereof; (ii) the Shares
will assume the character of the Series B Notes (i.e., restricted or
non-restricted) for purposes of their ability to be resold by the Holder; (iii)
that, with respect to Series B Notes that are “restricted securities” under Rule
144, the Holder will be entitled to tack the holding period of its Series B
Notes to the holding period of the Shares issued to such Holder in exchange for
such Series B Notes for purposes of Rule 144 promulgated under the Securities
Act; and (iv) the Shares will be issued without a restrictive legend.


(h)No Integrated Offering. None of the Company, its Subsidiaries, any of their
controlled Affiliates, and any person acting on their behalf has, directly or
indirectly, made, or will contemporaneously make, any offers or sales of any
security or solicited or will contemporaneously solicit any offers to buy any




--------------------------------------------------------------------------------




security, under circumstances that would require registration of any of the
Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior or contemporaneous offerings by the Company for purposes
of the Securities Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Principal
Market. None of the Company, its Subsidiaries, their controlled Affiliates and
any person acting on their behalf will take any action or steps referred to in
the preceding sentence that would (i) require registration of any of the Shares
under the Securities Act, (ii) cause the offering of the Shares to be integrated
with other offerings in violation of the Securities Act or (iii) cause the sale
and issuance of the Shares to be subject to any stockholder approval
requirement, including, without limitation, under the rules and regulations of
the Principal Market.


(i)SEC Documents; Financial Statements. Since January 1, 2014, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof or
prior to the date of the Closing, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, as amended and supplemented to the date hereof, are
hereinafter collectively referred to as the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and there has been
no material adverse change since the filing. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles in the United States of America, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


(j)Equity Capitalization. As of March 23, 2015, the authorized capital stock of
the Company consists of (i): 95,000,000 shares of Common Stock, of which, as of
the date hereof, 31,957,996 shares are issued and outstanding, 3,062,623 shares
are reserved for issuance pursuant to for future equity-based awards under the
Company’s employee equity incentive compensation plans and 1,014,568 shares are
reserved for issuance pursuant to issued and outstanding securities that are
exercisable or exchangeable for, or convertible into, shares of Common Stock
(including the Series B Notes), and (ii) 5,000,000 shares of preferred stock,
par value $1.00 per share, of which, as of the date hereof, one share is issued
and outstanding and designated as Series A Voting Preferred Stock. Except as
disclosed or described in the SEC Documents, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company (except for agreements entered into on or after the date hereof
to issue Common Stock in exchange for Series B Notes) or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company.






--------------------------------------------------------------------------------




4.CONDITIONS TO THE OBLIGATIONS OF THE COMPANY HEREUNDER.
The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions; provided, that the failure of a condition to be met
as a result of the Company’s failure to satisfy its covenants in Section 4
hereof shall be deemed to be a waiver of such condition by such the Company:


(a)The representations and warranties of the Holders shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and the Holders shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holders at or
prior to the Closing Date.


(b)All required governmental, regulatory (including, if applicable, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and third
party consents and approvals, if any, necessary for the consummation of the
transactions contemplated by this Agreement (the “Transactions”), including,
without limitation, the sale of the Shares, shall have been obtained.


(c)There shall not have been instituted or be pending any action, proceeding or
investigation (whether formal or informal), and there shall not have been any
material adverse development to any action or proceeding currently instituted or
pending, before or by any court, governmental, regulatory or administrative
agency or instrumentality in connection with the transactions contemplated by
this Agreement that (a) is, or is reasonably likely to be, materially adverse to
the Company’s business, operations, properties, condition (financial or
otherwise), income, assets, liabilities or prospects, (b) would prohibit,
prevent or restrict consummation of the Transactions or (c) would materially
impair the contemplated benefits to the Company or the Holder of the
Transactions.


(d)No order, statute, rule, regulation, executive order, stay, decree, judgment
or injunction shall have been enacted, entered, issued, promulgated, enforced or
deemed applicable by any court or governmental, regulatory or administrative
agency or instrumentality that either (a) would prohibit, prevent or restrict
consummation of the transactions contemplated by this Agreement or (b) is, or is
reasonably likely to be, materially adverse to the Company’s business,
operations, properties, condition (financial or otherwise), assets, liabilities
or prospects.


(e)The trustee (or persons performing a similar function) under the indenture
relating to the Series B Notes shall not have objected in any respect to or
taken action that could, in the Company’s sole judgment, adversely affect the
consummation of the Transactions and shall not have taken any action that
challenges the validity or effectiveness of the procedures used by the Company
in connection with the Transactions.


5.CONDITIONS TO THE OBLIGATIONS OF THE HOLDERS HEREUNDER.
The obligations of the Holders hereunder are subject to the satisfaction of each
of the following conditions; provided, that the failure of a condition to be met
as a result of Holder’s failure to satisfy its covenants in Section 4 hereof
shall be deemed to be a waiver of such condition by such Holder:
(a)The representations and warranties of the Company shall be true and correct
in all material respects (except for any representations or warranties already
qualified by materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date) and




--------------------------------------------------------------------------------




the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.


(b)The issuance and sale of the Shares by the Company pursuant to this Agreement
shall be exempt from registration under the Securities Act, assuming the truth
and accuracy of, and such Holder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Holder set
forth herein in Section 2(c) through (e).


(c)There shall not have been instituted or be pending any action, proceeding or
investigation (whether formal or informal), and there shall not have been any
material adverse development to any action or proceeding currently instituted or
pending, before or by any court, governmental, regulatory or administrative
agency or instrumentality in connection with the transactions contemplated by
this Agreement that (a) is, or is reasonably likely to be, materially adverse to
the Company’s business, operations, properties, condition (financial or
otherwise), income, assets, liabilities or prospects, (b) would prohibit,
prevent or restrict consummation of the Transactions or (c) would materially
impair the contemplated benefits to the Company or the Holder of the
transactions contemplated by this Agreement.


(d) No order, statute, rule, regulation, executive order, stay, decree, judgment
or injunction shall have been enacted, entered, issued, promulgated, enforced or
deemed applicable by any court or governmental, regulatory or administrative
agency or instrumentality that either (a) would prohibit, prevent or restrict
consummation of Transactions or (b) is, or is reasonably likely to be,
materially adverse to the Company’s business, operations, properties, condition
(financial or otherwise), assets, liabilities or prospects.


6.NOTICES.
Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) business day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
To the Company:
YRC Worldwide Inc.
10990 Roe Avenue
Overland Park, Kansas 66211
Telephone:    (913) 696-6100
Facsimile:    (913) 696-6116
Attention:    Corporate Secretary


With a copy to (for information purposes only):
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telephone:    (312) 862-2232
Facsimile:    (312) 862-2200
Attention:    Dennis M. Myers, P.C.




--------------------------------------------------------------------------------




If to the Holders:
To the address set forth on Appendix A hereto for each Holder, with copies to
such Holder’s representatives as set forth on Appendix A.
or to such other address, facsimile number and/or email address to the attention
of such other person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
7.AMENDMENT.
Neither this Agreement nor any of the terms hereof may be amended, supplemented,
waived or modified except by an instrument in writing signed by each of the
parties hereto or, in the case of a waiver, the party against which the
enforcement of such waiver is sought.
8.GOVERNING LAW; JURY TRIAL.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


9.COUNTERPARTS.
This Agreement may be executed in one or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a signature provided through facsimile, e-mail or other
electronic transmission (including any signature contained in a .PDF or .TIF
file) shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.
10.HEADINGS.
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
11.SEVERABILITY.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
12.ENTIRE AGREEMENT.
This Agreement constitutes the entire agreement, and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
13.SUCESSOR AND ASSIGNS.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. No purchaser of Shares from any Holder
shall be deemed to be a successor merely by reason




--------------------------------------------------------------------------------




of such purchase. No party hereto shall assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
parties hereto.
14.NO THIRD PARTY BENEFICIARIES.
Except as specifically provided herein, this Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
15.SURVIVAL.
The representations and warranties of the Company and the Holders contained
herein, and the agreements and covenants set forth herein, shall survive the
consummation of the transactions hereunder.
16.FURTHER ASSURANCES.
Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
17.NO STRICT CONSTRUCTION.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.
18.SEVERAL OBLIGATIONS.
Notwithstanding anything in this Agreement to the contrary, each of the
representations, warranties, agreements and obligations of any Holder under this
Agreement, whether made individually by any such Holder or collectively as one
of the Holders, shall be the several representation, warranty, agreement or
obligation of each such Holder.


19.TERMINATION.


(a)Each Holder may (but shall not be required to) terminate this Agreement in
the event that the Closing Date shall not have occurred on or before the
earliest of (i) the date that is five (5) business days after the conditions to
the obligations of the Company and the Holders set forth in Sections 4 and 5
above, respectively, have been satisfied (or any unsatisfied conditions set
forth in such Sections have been waived, as provided herein) and (ii) March 25,
2015.


(b)In the event of the termination of this Agreement pursuant to Section 19,
this Agreement shall forthwith become void, and there shall be no liability on
the part of any Party or their respective officers, directors, stockholders, or
affiliates; provided, that, such termination shall not relieve any party from
liability for breach of its representations or warranties or covenants
hereunder.
[Remainder of page is intentionally blank.]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and each Holder has caused its respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.
COMPANY:
 
YRC WORLDWIDE, INC.
 
 
By:
/s/ Jamie G. Pierson      
 
Name: Jamie G. Pierson
 
Title: Executive Vice President and
            Chief Financial Officer
 
 









 




















































--------------------------------------------------------------------------------




Signature Page to Exchange Agreement


IN WITNESS WHEREOF, the Company and each Holder has caused its respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.


HOLDER:
 
[______________________________]
 
By:
[ ]
 
Name: [_________________________]
 
Title: [___________________________]
 











